ACCEPTED
                                                                                         04-15-00260-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   8/27/2015 12:25:27 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                         No. 4-15-00260-CV
           _____________________________________________
                                                          FILED IN
                                                   4th COURT OF APPEALS
                IN THE FOURTH COURT OF APPEALS SAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS          8/27/2015 12:25:27 PM
                                                       KEITH E. HOTTLE
           _____________________________________________
                                                            Clerk

                                 KAFAI LEE,

                                                                         Appellant,
                                       V.

                   KENNETH LAU, CONNIE ANDREWS,
                        GOLDEN WOK, LTD.

                                                                         Appellees.
           _____________________________________________

              Appealed from the 45th Judicial District Court of
                          Bexar County, Texas
                        Cause No. 2012-CI-12940
           _____________________________________________

 APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME TO FILE
                  APPELLANT'S BRIEF
           _____________________________________________


Appellant asks the Court to extend the time to file Appellant's Brief.

                            A. INTRODUCTION
 1. Appellant is Kafai Lee; appellees are Kenneth Lau, Connie Andrews,

Golden Wok, Ltd.


 2. There is no specific deadline to file this motion to extend time. Texas R.
App. P. 38.6(d).


                     B. ARGUMENT & AUTHORITIES


  3. The Court may grant an extension of time under Texas Rule of Appellate

Procedure 38.6(d) and 10.5(b).


  4. The deadline to file the Appellant's Brief is Friday, August 28, 2015.


  5. Appellant, Kafai Lee, requests an additional seven days to file Appellant's

Brief, extending the time until September 4, 2015.


  6. No extension has been granted to extend the time to file the Appellant's

Brief.


  7. Appellant needs additional time to file the Appellant's Brief because of a

technical error with the email notices provided by coa4noticingservice.com.

Appellant's lead attorney was not sent a notice that the reporter's record had

been filed, and as a result, the deadline to file Appellant's brief was not

calendared. Appellant has only had the reporter's and clerk's records for a few

days, and requires more time to complete his brief with the appropriate citation

to the respective records.
                              C. CONCLUSION


  8. Appellant Kafai Lee asks the Court to grant a seven day extension to allow

sufficient time to complete Appellant's Brief.


                                 D. PRAYER


 9. For these reasons, Appellant Kafai Lee asks the Court to grant an extension

of time to file Appellant's Brief until Friday, September 4, 2015.


                                            Respectfully submitted,

                                                 PRINS LAW FIRM

                                              4940 Broadway, Ste. 108
                                              San Antonio, Texas 78209
                                              Telephone: (210) 820-0833
                                              Telecopier: (210) 820-0929

                                              By:_________________________
                                                  TODD A. PRINS
                                                  State Bar No. 16330400
                                                  Email: taprins@prinslaw.com
                            CERTIFICATE OF CONFERENCE

   I certify that counsel for movant and counsel for respondent have personally conducted a
conference at which there was a substantive discussion of every item presented to the Court in
this motion, and counsel for respondent does not oppose the relief requested in the motion.

  Date: August 27, 2015



                                                      By:_______________________
                                                          TODD A. PRINS
                                                          State Bar No. 16330400
                                                          Email: taprins@prinslaw.com
                               CERTIFICATE OF SERVICE

      I certify that on August 27, 2015, Appellant’s Unopposed Motion to Extend Time to

 File Appellant's Brief was served on the following counsel of record via email and facsimile.



Sylvan S. Lang, Jr.                               Thomas G. Kemmy
LANG LAW FIRM, P.C.                               LAW OFFICE OF THOMAS G. KEMMY
13409 N.W. Military Hwy., Ste 210                 322 W. Woodlawn Avenue
San Antonio, Texas 78231                          San Antonio, Texas 78212
Telephone: (210) 479-8899                         Telephone: (210) 735-2233
Facsimile: (210) 479-0099                         Facsimile: (210) 736-9025
Attorney for Kenneth Lau & Connie Andrews         Attorney for Golden Wok, Ltd.




                                                     PRINS LAW FIRM
                                                     4940 Broadway, Ste. 108
                                                     San Antonio, Texas 78209
                                                     Telephone: (210) 820-0833
                                                     Telecopier: (210) 820-0929


                                                     By:_______________________
                                                          TODD A. PRINS
                                                          State Bar No. 16330400
                                                          Email: taprins@prinslaw.com